DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application and Information Disclosure Statement (IDS) filed May 19, 2020.

Claims 1-20 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on May 19, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as unpatentable over KR101469052B1 to Kim Bo Gyun et al. et al. (referred to hereafter as “Kim”) in view of U.S. Published Patent Application No. 20130141920 A1 to Emerson et al. (referred to hereafter as “Emerson”).


Regarding claim 1, Kim teaches a light-emitting diode device {Figure 4}, comprising: 
 Regarding claim 2 (that depends from claim 1), Kim teaches each of said first light-emitting diode chip {20} and said anti-electrostatic discharge element {30} has side surfaces and edges interconnecting said side surfaces, one of said side surfaces {the corner surface of 20 closest to 30} of said first light-emitting diode chip {20} nearest to said anti-electrostatic discharge element {30} having normal lines that intersect with all points on a nearest one of said side surfaces {the corner surface of 30 closest to 20} of Regarding claim 3 (that depends from claim 1), each of said Kim first light-emitting diode chip {20} and said anti-electrostatic discharge element {30} has side surfaces and edges interconnecting said side surfaces, one of said side surfaces {the long side of 20 closer to 30} of said first light-emitting diode chip {20} nearest to said anti-electrostatic discharge element {30} having normal lines, not all points on one of said side surfaces {the long side of 30 closer to 20} of said anti-electrostatic discharge element {30} nearest to said one of said side surfaces of said first light-emitting diode chip {20} being intersected by said normal lines. Regarding claim 4 (that depends from claim 1), Emerson teaches said substrate {Emerson 22} has a concavity-defining wall {Emerson 30} extending away from said upper surface to define a concavity, said electrically conductive layer, said first light-emitting diode chip {Emerson D1}, and said anti-electrostatic discharge element {Emerson 32} being received in said concavity. It would have been obvious to one of ordinary skill in the art to combine the Emerson lid with the Kim device in order to provide a cover for the Kim device.
Regarding claim 5 (that depends from claim 4), Emerson teaches said concavity of said substrate has a bottom wall {31} in a substantially rectangular shape, and said first Regarding claim 7 (that depends from claim 1), Kim shows an included angle between said first segment {the segment of L2 covered by 20} and said second segment {the segment of L2 covered by 30} of said trench structure is within a range of 60° to 120°. Regarding claim 8 (that depends from claim 1), Kim Figure 4 shows each of a projection of said first light-emitting diode chip {20} on said electrically conductive layer and a projection of said anti-electrostatic discharge element {30} on said electrically conductive layer has a substantially rectangular shape. Regarding claim 9 (that depends from claim 8), to any extent that Kim does not explicitly describe that the first segment and second segment of said trench structure respectively have a first length (d1) and a second length (d2) that satisfy relationships the relationship shown in claim 9, routine experimentation to determine effective and/or optimal ranges of lengths, including lengths that meet the claim limitations, would have been obvious to one of ordinary skill in the art. Regarding claim 10 (that depends from claim 8), the Kim projection of said anti-electrostatic discharge element {30} has a first vertex at a distance from a nearest one Regarding claim 11 (that depends from claim 10), as the claim is understood, the Kim projection of said anti-electrostatic discharge element {30} has a first corner part with said first vertex that serves as a corner of said first corner part, the projection of said first light-emitting diode {20} having a second corner part with said nearest one of said vertices serving as a corner of said second corner part, said first corner part being aligned with and pointing toward said second corner part. Regarding claim 12 (that depends from claim 11), a diagonal line of the Kim projection of said anti-electrostatic discharge element {30} is collinear with a diagonal line of the projection of said first light-emitting diode {20}. Regarding claim 13 (that depends from claim 10), to any extent that Kim does not explicitly teach said distance between said first vertex of the projection of said anti-electrostatic discharge element {30} and said nearest one of said vertices of the projection of said first light-emitting diode chip {20} is not smaller than 0.2 mm, routine experimentation to determine effective and/or optimal ranges of distances, including distances that meet the claim limitations, would have been obvious to one of ordinary skill in the art.
Regarding claim 14 (that depends from claim 10), as the claim is understood, the Kim projection of said anti-electrostatic discharge element {30} has a second vertex and a third vertex neighboring said first vertex of the projection of said anti-electrostatic discharge element {30}, and an included angle defined between a first imaginary line that connects said second vertex and a centroid of said first light-emitting diode chip and a second imaginary line that connects said third vertex and said centroid of said first light-emitting diode chip {20} is not lower than 5°and not greater than 36°.
Regarding claim 15 (that depends from claim 1), Emerson teaches each of said first light-emitting diode chip {Emerson 12} and said substrate {Emerson 22} has a substantially rectangular shape, said first light-emitting diode chip {12} being disposed at a centroid of said substrate, an included angle between a diagonal line of said first light-emitting diode chip {12} and a diagonal line of said substrate being within a range of 30° to 60°.Regarding claim 16 (that depends from claim 1)
Claims 6 and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Emerson and further in view of U.S. Patent No. 10,651,353 B2 to Senuki et al. (referred to hereafter as “Senuki”).
Regarding claim 6 (that depends from claim 1), Kim does not appear to explicitly teach said electrically conductive layer further has a third region and a fourth region that are electrically separated from each other and from said first region and said second region by said trench structure, said trench structure further having a third segment which connects and is not collinear with one of said first and second segments and which separates said third and fourth regions; and said light-emitting diode device further comprises a second light-emitting diode chip that is disposed across said third segment and that interconnects said third region and said fourth region. Senuki Figure 1 shows that it was known for an electrically conductive layer further has a third region and a fourth region {see the two regions straddled by the middle LED 14} that are electrically separated from each other and from said first region and said second region by said trench structure {the trench between the conductive regions}, said trench structure further having a third segment {the segment under the middle LED 14} which connects and is not collinear with one of said first and second segments and which separates said third and fourth regions; and said light-emitting diode device further comprises a second light-emitting diode chip {the middle 14} that is disposed across said third segment and that interconnects said third region and said fourth region.


Regarding claim 17 (that depends from claim 1), Kim teaches said anti-electrostatic discharge element {30} includes two electrodes {31, 32} facing said electrically conductive layer.  Senuki shows that it was known to provide reflective layers {Senuki 18} coated on a side surface and an upper surface of said anti-electrostatic discharge element opposite {Senuki 15} to said electrically conductive layer.  It would have been obvious to one of ordinary skill in the art to use the Senuki reflective layer in the Kim device so that more light could be reflected and emitted from the device.
Regarding claim 18 (that depends from claim 6), the Senuki third segment {the segment under the middle LED 14} of said trench structure connects and is not collinear with said first segment {the portion under the Senuki anti-ESD device 15} in such a manner that said anti-electrostatic discharge element {the Senuki anti-ESD device 15} is not directly irradiated by light emitted from said second light-emitting diode chip {the middle Senuki LED 14}. Regarding claim 19 (that depends from claim 6), the Senuki third segment {the segment under the middle LED 14} of said trench structure connects and is not collinear with said second segment {the segment under the top Senuki LED 14}, and each of said second light-emitting diode chip {the middle Senuki LED 14} and said anti-electrostatic discharge element {30} has side surfaces and edges interconnecting said side surfaces, one of said side surfaces of said second light-emitting diode chip nearest to said anti-electrostatic discharge element {Senuki anti-ESD device 15} having normal lines that intersect with all points on Regarding claim 20 (that depends from claim 6), the Senuki third segment {the segment under the middle LED 14} of said trench structure connects and is not collinear with said second segment {the segment under the top Senuki LED 14}, and each of said second light-emitting diode chip {Senuki middle LED 14} and said anti-electrostatic discharge element {Senuki anti-ESD device 15} has side surfaces and edges interconnecting said side surfaces, one of said side surfaces of said second light-emitting diode chip {Senuki middle LED 14} nearest to said anti-electrostatic discharge element {Senuki anti-ESD device 15} having normal lines, not all points on one of said side surfaces of said anti-electrostatic discharge element {Senuki anti-ESD device 15} nearest to said one of said side surfaces of said second light-emitting diode chip {Senuki middle LED 14} being intersected by said normal lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826